Citation Nr: 1525798	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  12-12 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a lumbar spine disorder.

4.  Entitlement to service connection for residuals of cold injuries of the bilateral upper and lower extremities.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel





INTRODUCTION

The Veteran had active duty service from January 1951 to December 1952.  He had additional subsequent Reservist service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Roanoke, Virginia, that denied service connection for the above noted issues.  The Veteran timely appealed those issues.

This matter was previously before the Board in August 2013, March 2014, and October 2014 at which time it was remanded for additional development.  It is now returned to the Board. 

In the May 2012 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran requested that he be scheduled for a hearing before a Veterans Law Judge at the local RO.  However, in January 2013, he withdrew his request for a hearing.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

As indicated in the prior Board Remands, the Veteran's active duty service personnel and treatment records from 1951 to 1952 are not of record.
In correspondence dated in July 2010, the Veteran indicated that his first and middle names during service had been reversed on service records.  A review of inquiries made to the National Personnel Records Center (NPRC) made over the course of this appeal by the agency of original jurisdiction shows that requests identified the Veteran by his correct first and middle names.  It does not appear that a request has ever been made for records of the Veteran with the first and middle names reversed.  As such, the Board finds that an effort must be made to obtain any available records of the Veteran for service personnel and treatment records with his first and middle names reversed as identified by the Veteran in July 2010.

Additionally, in the Board's October 2014 Remand, the agency of original jurisdiction was directed to obtain through official sources any of the Veteran's outstanding service treatment and personnel records, particularly those from his period of active duty service in 1951-1952, and if further records could not be obtained and further attempts would be futile, such should be noted in the claims file with a Memorandum of Unavailability (outlining all attempts that have been made and why any further attempts would be futile).  While the Veteran was notified by letter in April 2015 that efforts to obtain the requested records had been exhausted, no Memorandum of Unavailability has ever been completed and associated with the claims file.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Finally, with specific regard to the issues of service connection for bilateral hearing loss and tinnitus claims, the Veteran has indicated that he was an artillery man during active service; and such is confirmed by his Form DD-214.  In the Board's October 2014 Remand, it was indicated that an  April 2014 VA audiology examination report had not included an opinion as to whether the asserted bilateral  hearing loss and tinnitus were related to acoustic trauma in service, including any acoustic trauma that he would have experienced from being in an artillery unit.  As such, an addendum to the April 2014 opinion was requested.

An Addendum to the April 2014 VA medical opinion was provided by a VA audiologist in November 2014.  It was indicated that no persistent loss during active duty had been documented.  A record in the service treatment records was referenced indicating normal hearing (though no date of the record was indicated).  This may refer to a June 1973 VA Reserves examination report.  The examiner concluded that as a result, the current hearing loss and tinnitus were less likely as not caused by acoustic trauma related to military noise exposure with an artillery unit.  The Board finds that the Addendum opinion is of limited probative value as it bases its conclusion on the absence of evidence in the service treatment records.  Moreover, the opinion references a finding or normal hearing in the service treatment records, which apparently refers to a Reserve examination report dated more than 20 years after active duty.  

The Veteran has asserted that he had symptoms during service, and that he has continued to have such symptoms since service.  The Board finds the Veteran to be credible and he is competent to express that which he has experienced.  The VA examiner did not appear to consider the Veteran's competent reports as to the onset and continuity of symptomatology since service, especially in light of the absence of service treatment records.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  As such, an additional opinion must be obtained.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Finally, as this matter is being remanded for the reasons set forth above, any VA treatment records of the Veteran for his asserted disabilities should also be obtained. See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The agency of original jurisdiction shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The agency of original jurisdiction shall attempt to obtain through official sources any of the Veteran's outstanding service treatment and personnel records, particularly those from his period of active duty service in 1951-1952, that are not currently associated with the claims file.  

In this endeavor, the agency of original jurisdiction must submit requests to the appropriate official sources with the Veteran's first and middle names reversed as identified in a Statement In Support Of Claim dated in July 2010.

If any further records cannot be obtained and further attempts would be futile, such must be noted in the claims file with a Memorandum of Unavailability (outlining all attempts that have been made and why any further attempts would be futile) and the Veteran notified thereof.

3.  The agency of original jurisdiction shall schedule the Veteran for a VA examination by an otolaryngologist so as to determine the precise nature and etiology of his asserted bilateral hearing loss and tinnitus.  All tests and studies deemed appropriate by the examiner must be conducted.  The Veteran's claims file, to include a copy of this remand, must be provided to the examiner for use in the study of this case, and the examination report should indicate that the claims file, to include the electronic record, has been reviewed.

For each ear, pure tone audiometric thresholds, in decibels, must be recorded for each of the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz , and a controlled speech discrimination testing (Maryland CNC) (reported in percentages of discrimination) must be conducted.

All results of the audiological evaluation are to be reported in detail and associated with the claims file.

Following examination of the Veteran, the examiner is requested to opine as to the following:

(a) Does the Veteran have a current diagnosis of a hearing loss disability of one or both ears as defined by VA regulation (38 C.F.R. § 3.385 )?

(b) Does the Veteran have a current diagnosis of tinnitus?

(c) If the Veteran is determined to have a current diagnosis of a hearing loss disability and/or tinnitus, is it as likely as not that such had onset in service or is causally related to active service, to specifically include from exposure to acoustic trauma in his assignment with an artillery unit.

In offering this impression, the examiner must acknowledge and discuss the Veteran's reports as to the onset of his hearing problems.  Regarding the basis for the opinion, the examiner must comment on the likelihood that the asserted incidents of loud noise experienced during service resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift during service.  If the examiner finds auditory hair cell damage to be a likely result of the in-service noise exposure, then the examiner shall comment on the likelihood that such damaged auditory hair cells would result in a greater permanent hearing loss than otherwise would be manifest.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects any reports of symptomatology, a reason for doing so must be provided.

The absence of evidence of treatment for bilateral hearing loss or tinnitus in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. The examiner must provide a rationale for each opinion given.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




